      Case 7:21-mc-00096 Document 1-6 Filed on 06/11/21 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

                                                 §
 United States of America,                       §
                                                 §
        Petitioner,                              §
                                                 §
                                                 §
 v.                                              §   Misc. Action No. 7:21-mc-96
                                                 §
 Brian J. Warren,                                §
                                                 §
        Respondent.                              §
                                                 §

                           ORDER GRANTING PETITION FOR
                      ENFORCEMENT OF INVESTIGATIVE SUBPOENA

       The Court, having considered the Petition of the United States of America for Enforcement

of Investigative Subpoena, finds that the Petition should be granted.

       It is therefore ORDERED that:

       1. Respondent Brian J. Warren must either:

               a. Within seven days of being served with this order, show cause why he should

                    not fully comply with the subpoena; or

               b. Within fourteen days of being served with this order, fully comply with the

                    subpoena, including by (a) performing a diligent search of all hard copy and

                    electronic records, including, but not limited to, emails and text messages,

                    within his possession or control, (ii) producing those documents to enforcement

                    counsel for the NCUAB; and (iii) verifying in writing to the Court, under

                    penalty of perjury, that he has fully completed these steps.

       IT IS FURTHER ORDERED that failure to comply with this order will result in the
     Case 7:21-mc-00096 Document 1-6 Filed on 06/11/21 in TXSD Page 2 of 2




imposition of additional sanctions, including but not limited to contempt of Court.

       Signed in McAllen, Texas, on ________________________, 2021.




                                             _______________________
                                             Hon. ________________
                                             United States District Judge
